Lumpkin, J.
An indictment charging that the accused did “ make and forge the following check for money, to wit:
‘No. 26. Marietta, Ga., July 17th, 1894.
‘The First National Bank pay to the order of Mrs. Anna Lyons twenty-five dollars 00-100.
‘ $25-1°0V E. O. Henderson,’
meaning O. E. Henderson of the firm of Henderson and Austin,” etc., is not a good indictment for forgery. It does not charge the forgery of the name of any person alleged to be actually in existence, but at most only charges a mere intention to forge the name of a real person bearing the name of O. E. Henderson, and shows on its face that this intention failed of accomplishment.
Simmons, O. J., dissenting.

Judgment reversed.